Citation Nr: 1529204	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.       § 1117.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to November 1991, to include service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded the instant matters in June 2010 and April 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection for bilateral hearing loss, tinnitus and a lumbar spine disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.  The record was held open for an additional 30 days at the Veteran's request to allow for the submission of additional evidence.

In October 2014, the Veteran, via his representative, submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board's decisions as to the claims for service connection for bilateral hearing loss, tinnitus and a lumbar spine disorder are below.  The remaining claims for service connection for migraine headaches and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  Audiometric testing results indicate that the Veteran has not been shown to have hearing loss in the right ear to an extent recognized as a disability for VA purposes.

4.  Left ear hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.

5.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.

6.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to the January 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for bilateral hearing loss and a low back injury, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  During the September 2014 hearing, the Veteran testified that he was not receiving any current treatment for his claimed bilateral hearing loss.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that, in a June 2007 response to a VA records request, the Wake Med Center indicated that additional information was required to identify the Veteran.  However, it does not appear that VA had followed up on this request or had otherwise provided additional information.  However, the Veteran indicated that such records reflect treatment for extreme headaches and ringing in his ears only.  Therefore, such records are relevant to the claims for service connection for headaches and tinnitus.  The Board notes that the claim for service connection for tinnitus is being granted herein while the claim for service connection for headaches is being remanded.  Additional action is therefore not required to obtain the records from Wake Med Center with regards to the claims for service connection for bilateral hearing loss and a lumbar spine disorder decided herein as they are not relevant to these claims.

The Veteran was afforded VA examinations in April 2008 and in July 2010 in order to adjudicate his claim for service connection for bilateral hearing loss.  In addition, he was afforded a VA examination in July 2010 in order to adjudicate his claim for service connection for a lumbar spine disorder.   In this regard, the Board notes that the VA examiners offered etiology opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2010 and April 2013 remand directives by obtaining a VA etiology opinions and scheduling the Veteran for a Board hearing, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra

Additionally, in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included claims for service connection for bilateral hearing loss and a lumbar spine disorder.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss and lumbar spine disorder, the type and onset of symptoms and the nature of his current disorders.  He also testified regarding his contention that his in-service noise exposure caused his current bilateral hearing loss and that in-service back injuries caused his current lumbar spine disorder.  Therefore, not only was the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any additional, outstanding evidence that had been overlooked.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

A.  Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss was the result of his in-service noise exposure, to include noise from power generators.  Specifically, during his September 2014 hearing, the Veteran testified that he worked in maintenance and was exposed to noise in that capacity.

Initially, the Board notes that the Veteran likely had in-service noise exposure, as alleged.  His military occupational specialty (MOS) is listed as power generator equipment repairman on his DD-Form 214 and this MOS has been found to have a highly probable risk of hazardous noise exposure.  See Fast Letter 10-35 (Sept 2010).  The Board therefore finds no reason to question the veracity of the Veteran's statements regarding in-service noise exposure.

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service noise exposure and current diminished hearing, the claim for service connection for right ear hearing loss must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385), has not been shown at any point pertinent to this appeal.  Further, the claim for service connection for left ear hearing loss must fail as the record does not establish a nexus between such in-service noise exposure and his current left ear hearing loss.

The Veteran's service treatment records show that the Veteran has undergone audiological evaluation and audiometric testing; however, a November 1991 Medical Examination for Separation indicates that the Veteran had declined a separation examination.   However, these records do not persuasively support a finding that the Veteran has any hearing loss-much less, hearing loss to any extent recognized as a disability for VA purposes.

A June 1990 service audiological examination included audiometric testing, which
revealed the following pure tone thresholds, in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	0	0	0	5	0
Left	 	0	0	0	0	0

An April 2007 private audiological evaluation indicates that audiometric testing results remained within normal limits in the right ear:

Hertz	500	1,000	2,000	3,000	4,000
Right	25	20	25	n/a	20
Left	 	20	25	20	20	35

Speech recognition scores were 100 percent in the each ear; however, the word list used was not identified.  No etiology opinion was provided.

The report of an April 2008 VA audiological evaluation indicates that audiometric testing results remained within normal limits in both ears:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	15	25	20	20
Left	 	15	15	20	20	20

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The Veteran reported that he had fired his M-16 carbine over his left shoulder and that he has had increasing problems hearing in background noise for the last three to four years.  The VA audiologist stated that the pure tone thresholds for test frequencies 500 to 4000 Hertz were within normal limits, bilaterally, under VA regulations.  The examiner opined, after reviewing the Veteran's claims file and a conducting a physical examination, that the Veteran's present hearing levels were not caused by or the result of his active duty period of service.   The examiner noted that it was commonly accepted in audiology that when a person is removed from a noisy environment, the hearing should not change and that some of the exceptions to this principle included the aging process, further noise exposure, medications and illnesses.  Finally, the examiner noted that it was also commonly accepted that hearing loss will take place at the time of the noise exposure or soon afterwards-but not years later-and the Veteran had been discharged over 16 years ago.

The report of a July 2010 audiological evaluation indicates that audiometric testing results remained within normal limits in both ears:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	15	20	20	15
Left	 	10	10	10	10	20

Speech recognition scores were 100 percent for both ears.   The VA audiologist stated that the pure tone thresholds for test frequencies 500 to 4000 Hertz were within normal limits, bilaterally, under VA regulations.  No etiology opinion was provided.

Although the Veteran was likely exposed to in-service noise, the in- and post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in the right ear to an extent recognized as a disability for VA purposes.   Specifically, the Veteran's pure tone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385 in the right ear, which establishes that he does not have a hearing loss disability in the right ear.  The Board has considered the Veteran's sworn testimony that he currently has difficulty hearing and has attributed these difficulty to in-service noise exposure.  However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation in the right ear.  In other words, the Board is bound by the testing results, and has no discretion in this regard. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.       §§ 1110, 1131.   Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the right ear hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-to evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

With regards to the left ear, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection.  Indeed, as will be further discussed herein, left ear hearing loss is not shown during service or for at least 16 years after service and there is no credible evidence of continuity of related symptomatology after service.  Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for left ear hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Additionally, while the medical evidence of record shows that the Veteran has left ear hearing loss for VA purposes, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the April 2008 VA examiner's opinion that the Veteran's hearing loss 
were not caused by or are the result of active duty period of service as hearing loss takes place at the time of the noise exposure or soon afterwards, but not years later as was the case the Veteran.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of record demonstrates that the current left ear hearing loss is not related to service, service connection is not warranted.

The Board notes that the Veteran, his wife and his representative have generally contended that his current hearing loss is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009). 

The Veteran is competent to describe current symptoms such as difficulty hearing in crowds and his representative and his wife are competent to describe their observations regarding his symptoms.  However, as to the etiology of the hearing loss, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, knowledge of hearing loss involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran, his wife and his representative regarding the etiology of his hearing loss to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of the VA examiner who have the necessary training and medical knowledge to competently speak to the issue at hand are highly probative. 

Moreover, the Veteran, his wife and his presentative have offered only conclusory statements regarding the relationship between his purported in-service noise exposure and his claimed left ear hearing loss.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed left ear hearing loss.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

For the foregoing reasons, the Board finds that service connection is not warranted for bilateral hearing loss.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an award of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




B.  Tinnitus

The Veteran also contends that his current tinnitus was the result of his in-service noise exposure, to include noise from power generators.  Specifically, during his September 2014 hearing, the Veteran testified that he worked in maintenance and was exposed to noise in that capacity.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus during service.  As stated above, the Veteran declined a separation examination in a November 1991 Medical Examination for Separation.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

An April 2008 VA audiology examination report reflects the Veteran's complaints of intermittent right ear tinnitus since 1990 and that he had first noticed ear ringing after being on the firing range.  Following a physical examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's diagnosed tinnitus was the result of military noise exposure.  The examiner reasoned that there was no complaint of tinnitus in the service treatment records and that the occasional tinnitus described by the Veteran should not be considered pathologic as such occurred in the normal population without hearing loss.

A July 2010 VA audiology examination report reflects the Veteran's reports of tinnitus that had its onset during service.  Following a physical examination and a review of the claims file, the examiner opined that the Veteran's diagnosed tinnitus was at least as likely as not related to military service as his subjective reports of tinnitus onset coincided with his service.  The examiner also acknowledged that the Veteran had been somewhat inconsistent regarding his descriptions of tinnitus, namely that he had reported intermittent right ear tinnitus during his April 2008 VA examination and constant bilateral tinnitus during the current examination, but provided a positive etiology opinion despite these inconsistent statements.

The Board notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno, supra.  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since that time.  As stated above, the Veteran's Form DD-214 shows that his MOS was power generator equipment operator and it was highly probable that he was exposed to noise in that capacity.  See Fast Letter 10-35 (Sept 2010).  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Next, turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b). 

In this case, the Board finds that, on the question of current disability, the VA examination reports show a current diagnosis of tinnitus.  In turn, the primary question is whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93(1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; See, Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra.  Further, the Board notes that July 2010 VA audiologist based her etiology opinion on the Veteran's subjective reports of symptom onset.

The Board acknowledges that, in the April 2008 opinion, the VA audiologist found that the Veteran's tinnitus was not likely related to service as there was no complaint of tinnitus in the service treatment records and that the occasional tinnitus described by the Veteran should not be considered pathologic as such occurred in the normal population without hearing loss.  However, when proffering this opinion, it does not appear that the examiner considered the Veteran's credible lay assertions that his tinnitus began in service and had continued to the present.  Inasmuch as the examiner did not consider all the pertinent lay evidence, the Board must find that this opinion lacks probative value.  See, e.g., Hayes, supra and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.)  Moreover, this audiologist appears to have based his opinion that the fact that tinnitus was not noted in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007) (an examination is inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  This opinion is therefore being afforded little, if any, probative weight.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, supra. 

C.  Lumbar Spine

The Veteran contends that his current lumbar spine disorder is the result of an in-service injury.  During a September 2014 hearing, he testified that he had sustained two back injuries during service, including one during basic training while doing a fireman carry and a second while attempting to straighten a falling pallet on a fork-lift and slipping on ice.  A February 2012 statement from A. R. indicates that he recalled the incident in which the Veteran slipped and fell off of a forklift due to weather conditions, injuring his back.

Service treatment records reflect complaints of back pain with a history of a back trauma in April 1987.  In February 1990, complaints of low back pain and muscle weakness were noted with an assessment of a viral upper respiratory condition.  As stated above, the Veteran declined a separation examination in a November 1991 Medical Examination for Separation.
A July 2010 VA examination report reflects the Veteran's complaints of low back pain that began while performing fireman training exercises during basic training.  He recalled that he continued to have back pain especially with running, that he fell off of a forklift onto the ground in 1989 to 1990 and that he was not seen for treatment until one to two weeks after the fall due to participation in field exercises.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of lumbar spine myofascial syndrome was made.  The examiner opined that the current lumbar spine condition was less likely than not related to the Veteran's service, including his one treatment for back complaints.  The examiner reasoned that the Veteran was treated for low back pain in April 1987 with a reported history of low back pain for approximately one week and that he was treated conservatively.  The examiner further noted that, in February 1990, the Veteran was seen for a viral syndrome with complaints of back pain associated with myalgias due to the viral syndrome, and that this was not related to any muscular/mechanical back pain or injury to the back.  Further, the examiner noted that these symptoms were felt to be typical myalgias that occurred with viral syndrome, that they were not related to a spine injury and that there was no evidence indicating a chronic condition while on active duty.  Finally, the examiner reasoned that the Veteran was seen in October 2007 in an emergency room and by a pain management specialist with complaints of low back pain that had began one week and one-and-one-half weeks, respectively, prior to be seen.

An October 2014 opinion from Dr. S. A., a private physician, indicates that he had treated the Veteran since 2002, that the Veteran had a chronic history of back pain and that the Veteran had reported a first attack of back pain in approximately the 1990s, during service.  The physician opined that an injury during that period while the Veteran was in military can be a cause of his chronic back pain.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in November 1991.  The first post-service clinical evidence of lumbar spine arthritis was in an October 2007 private lumbar X-ray, which found mild degenerative changes in the lower thoracic spine, and was more than 16 years after service discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for lumbar degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  While the evidence of record shows that the Veteran has a current diagnosed lumbar spine, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's lumbar spine was less likely than not related to service as the Veteran's one instance of muscular/mechanical back pain was treated conservatively during service, that a second in-service instance of low back pain was related to viral syndrome, that there was no evidence of a chronic condition while on active duty and that the Veteran had reported the recent onset of back pain in October 2007.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  

In contrast, the October 2014 opinion from Dr. S. A. suggests that the Veteran's in-service back injury can be cause of his chronic back pain.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection for a back disability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).   See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As such, this opinion is being afforded little, if any, probative weight. 
The Board notes that the Veteran, his wife and his representative have generally contended that his current lumbar spine is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.

The Veteran is competent to describe current symptoms such as pain and limited motion and his representative and his wife are competent to describe their observations regarding his symptoms.  However, as to the etiology of the lumbar spine disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of degeneration of a joint involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran, his wife and his representative regarding the etiology of his lumbar spine disorder to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, the opinions of the VA examiner who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran, his wife and his representative have offered only conclusory statements regarding the relationship between his service and his current lumbar spine disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include his reported in-service injuries and the current nature of his lumbar spine disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced lumbar spine symptoms since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has generally alleged that he has suffered from lumbar spine symptoms since service.  Specifically, in an October 2008 substantive appeal, the Veteran wrote that he suffered a back injury during service and that he still suffered from this injury.  However, in an October 2007 private emergency room treatment note, the Veteran reported back pain with an onset of one week ago and that he had injured himself in the military long ago.  A second October 2007 private emergency room treatment note reflects the Veteran's reports that the onset of back pain was several years ago, that the mechanism of injury was armed forces drill and that there were no other injuries.  An October 2007 private pain specialist treatment note reflects the Veteran's complaints of mid back pain that was now localized into the lower back with the insidious onset about one-and-a-half weeks ago.  A January 2007 private treatment note reflects the Veteran's denial of a history of back pain.  

Moreover, an October 2000 private emergency room treatment note reflects that the Veteran denied a history of joint pain or arthritis.  The Board notes that such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current lumbar spine symptoms had occurred continuously since service and had an in-service onset, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the Board finds that lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service complaints of low back pain.

Consequently, the Board finds that the Veteran's lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for migraine headaches and a right ankle disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the claim for service connection for migraine headaches, the Veteran has alleged that they began during service after Desert Storm.  Service treatment records document complaints of headaches and an assessment of a viral upper respiratory infection in February 1990.  A July 2010 VA examiner opined that it was less likely than not that the Veteran's diagnosed migraine headaches were related to his military service as the one headache documented in service was not related to current headache condition.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, supra.  Moreover, this opinion did not address the Veteran's contention that his migraine headaches began after his service in Desert Storm, which would be in May 1991.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed migraine headaches.

The Board notes that, in November 2007, the Veteran submitted a VA Form 21-4142 identifying records from "Wake Med Raleigh" for treatment rendered in January 1991, April 1993 and May 1995.  The Veteran indicated that such treatment was for extreme headaches and ringing in the ears.  The AOJ attempted to obtain these identified records and, in a June 2007 response, Wake Med Center indicated that more information was required to identify the Veteran.  It does not appear that any additional efforts were undertaken to obtain these records or to provide the requested information.  As such, the AOJ should contact the Veteran to obtain appropriate authorization and/or additional information so that any such identified treatment records can be obtained.    

In addition, the Board notes that, during the September 2014 hearing, the Veteran testified that he had received treatment for his claimed right ankle disorder from a private physician.  Unfortunately, the portion of the hearing transcript identifying this provider was inaudible.  The Veteran also testified that he had received treatment from Dr. S. A. for follow-ups related to his ankle and that he would have to "research" the name of the physician who had first treated him for his right ankle disorder after service.  The record suggests that there are outstanding treatment records related to the claimed right ankle disorder.  On remand, the AOJ should contact the Veteran to obtain appropriate authorization and/or additional information so that any such treatment records can be obtained.

Finally, due to the length of time which will elapse on remand, updated VA 
treatment records dated from July 2010 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from July 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran provide appropriate authorization so that any private treatment records, to include those from Wake Med Center and the physicians referenced during the September 2014 hearing, may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the July 2010 VA examiner for an addendum opinion as to the etiology of the claimed migraine headaches.  If the examiner who drafted the July 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed migraines headaches had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his service in the Gulf War?  The examiner should specifically discuss the February 1990 complaints of headaches.

b)  Did the diagnosed migraines headaches manifest to a compensable degree within one year of service discharge (i.e., November 1991)?  If so, what were the manifestations?

In offering such opinions, the examiner should consider the Veteran's statements regarding the incurrence of his migraine headaches after returning from Desert Storm in May 1991 and continuity of symptomatology.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include consideration of whether a VA etiology opinion is warranted to adjudicate the claim for service connection for a right ankle disorder), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


